DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 9 have been amended.  Claim 7 has been cancelled.  Claim 21 has been added.  Claims 1-6 and 8-21 are pending and examined below.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20090217478 A1 (“Chong”) discloses a vacuum cleaner including a main body (1) of the vacuum cleaner, a wheel (2) rotatably mounted at the body, a driving unit for driving the wheel (2), a sensor (71) positioned at the main body, for sensing an inclined direction of the main body (1), and a control unit for controlling the driving unit according to the inclined direction of the main body (1) sensed by the sensor (71). In this configuration, the posture of the main body (1) of the vacuum cleaner can be controlled according to the inverted pendulum control theory. Therefore, the main body (1) of the vacuum cleaner can maintain the posture thereof not to fall down.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a sensing module comprising at least one first sensor disposed on the first body and at least one second sensor disposed on the second body, the at least one first sensor and the at least one second sensor configured to transmit and receive wireless signals between each other, the at least one first sensor having a first number of sensors, the at least one second sensor having a second number of sensors, and at least one of the first number or the second number being at least two; and at least one processor configured to: determine a first distance between a first pair of sensors consisting of one among the at least one first sensor and one among the at least one second sensor; determine a second distance between a second pair of sensors, different from the first pair of sensors, consisting of one among the at least one first sensor and one among the at least one second sensor; and control the driving unit to move the second body to follow the first body based on the first distance and the second distance, wherein the first number of the at least one first sensor is at least two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666